DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments as filed on 09/28/2021 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Onishi. 
Furthermore, applicant’s arguments regarding cited prior arts not teaching all the newly amended features as described in applicant remarks on pages 11-12 have been rendered moot in light of the new combination of cited references in view of Onishi being shown to teach all the newly added limitations, please see detailed rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney, US 2012/0272081 in view of Onishi, US 2018/0176404.
Regarding claim 1, Moloney discloses an apparatus (device 202, fig. 2, paragraph 21) comprising: 
a control panel (control panel of device 202 including components such as scanner 204, finishing station 230, etc., paragraphs 20-21);
 and a control panel processor (paragraphs 20-21, 30) to: 
detect a user input on the control panel while the apparatus is in a low-power state (paragraphs 25-26, note that “The process 100 begins at 102 with operation of a multifunction system (system 202 in FIG. 2) in a low power mode. The system awaits a first user input at 104, and if none is received (no at 104), the low power operation continues at 102”); 
determine whether the detected user input corresponds to an intent by the user for working component of the apparatus to be implemented (paragraphs 25-26, 38-39, note that “Once a first user input is received (yes at 104), such as by a user actuating a power switch, a button or touch screen associated with the user interface 210, a "copy" button, a "scan" button, or other user actuatable control on the system 202, a determination is made at 105 as to whether the system 202 is in a green mode… If the system 202 is in green mode (yes at 105), a timer is started at 106, and the user interface 210 prompts the user at 108 to select whether full or only limited functionality is desired”);
 based on a determination that the detected user input corresponds to a user intent for the working component to be implemented, output a first signal to device engine that causes the device engine to start up the working component (paragraphs 3-5, 27-29, note that “If the user selected limited or partial functionality (no at 114), the user interface 210 then provides a further prompt to the user at 120 to select a specific document processing task. For example, the user may be presented with one selectable option to indicate scanning to an e-mail, or may be able to select scanning to a file. Other possible options can include, for example, releasing a print job to tell the system 202 to print a previously submitted print job, and the further prompting at 120 can provide any number of different specific selectable tasks. At 122, a third user input is received, which indicates the selected function, and the system 202 initializes only those components (including the possibility of only one component being initialized) required for the selected function at 124”); 
and based on a determination that the detected user input does not correspond to a user intent for the working component to be implemented, output a second signal that does not cause the device engine to start up the working component (paragraphs 25-28, 38-39, note that “If the system 202 does not receive a second user input (no at 110), a determination is made at 112 as to whether the timer has expired. If not (no at 112), the process returns to continue prompting the user at 108. If the timer has expired without a second input from the user (yes at 112), the process 100 returns to 102 for continued operation in the low power mode”). 
Moloney fails to explicitly disclose a device engine to control a working component in the apparatus; a main processor to control components other than the working component in the apparatus; and output a second signal to the main processor without sending the first signal to the device engine, wherein the main processor is to 2PATENTAtty Docket No.: 85949640 App. Ser, No.: 17/048,334 begin startup of the other components in response to receipt of the second signal and the device engine is to not start up the working component.
a device engine (printer control unit 400, fig. 1) to control a working component (printer driving unit 401, fig. 1) in the apparatus (image processing apparatus 10, fig. 1, paragraph 25) (note that printer control unit 400 comprehensively controls operations to form an image on a sheet in accordance with image data, and processes image data. The printer driving unit 401 drives a printer in accordance with an instruction by the printer control unit 400, paragraph 26);
a main processor (CPU 204, fig. 1) to control components other than the working component in the apparatus (CPU 204 controls the power-supply control unit 100 by a recovery signal 101 and receives an input unit control signal 102 from the input unit 500, furthermore, various hardware control circuits 201 such as scanner control unit 300 are connected via the control bus 205. The CPU 204 comprehensively controls these based on a control program stored in the ROM 203, paragraph 32);
and based on a determination that the detected user input does not correspond to a user intent for the working component to be implemented, output a second signal to the main processor without sending first signal to the device engine (note that when user presence is detected, however detected user input does not correspond to user intent for using the print driving unit 401 for performing printing (S307 and S310 are both NO in fig. 3A), recovery signals are outputted by the main controller unit 200 to the CPU 204 to still energize input unit with backlight and cause the scanner control unit 300 and the scanner driving unit 301 to operate by energizing them (i.e., S313 is YES, fig. 3A) but no recovery signal is being sent to the printer control unit 400 to energize printer driving unit 401, paragraphs 38-43, fig. 3A-3C), wherein the main processor is to 2PATENTAtty Docket No.: 85949640App. Ser, No.: 17/048,334begin startup of the other components in response to receipt of the second signal and the device engine is to not start up the working component (paragraphs 38-43, upon receiving user’s input as to user’s intent to use scanner operation instead of printing function (NO in S307 and S310 and YES in S312, fig. 3A), the CPU 204 begins startup (energize) of scanner components in response to recovery signal and does not start up the printer driving unit 401 which is not needed and is to be remained in sleep state). 
Moloney and Onishi are combinable because they both teach image processing functions such as copy, scan and switching between sleep/low or normal state depending upon user input.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Moloney with the teachings of determining user’s intent as taught by Onishi for the benefit of effectively detecting presence and input of the user, and then change a power mode of the apparatus by supplying power to only the necessary components as taught by Onishi at paragraphs 40-42.
Regarding claim 2, Moloney further discloses wherein, to detect the user input, the control panel processor is to identify a location of the detected user input on the control panel, and wherein to determine whether the detected user input corresponds to an intent by the user for the working component to be implemented, the control panel processor is to determine that the detected user input corresponds to a user intent for the working component to be implemented based on the identified location being within a predefined see paragraphs 23-26, 38-39, it is analyzed whether user input identifying a specific location/icon such as copy, scan is received and user’s intent on using those components by receiving dedicated responses corresponding to the desired intent). 
Regarding claim 3, Moloney further discloses wherein the control panel processor is further to directly send the first signal to the device engine based on the determination that the detected user input corresponds to a user intent for the working component to be implemented (as established and explained in paragraphs 25-27). 
Regarding claim 4, Moloney further discloses wherein the control panel includes a control panel display and wherein the control panel processor is to detect the user input on the control panel display as at least one of a user contact on the control panel display, a near contact by the user on the control panel display, or a movement on the control panel display following contact by the user on the control panel display (see paragraphs 20-23, 32, integral user interface 210 with a display and suitable operator/user controls such as buttons, touch screen, etc.). 
Regarding claim 5, Moloney further discloses wherein the control panel processor is to one of: output the first signal to the device engine without sending the first signal to the main processor; or output the first signal to both the device engine and the main processor (paragraphs 25-26, 38-39, normal (green) mode or low power mode signal is outputted). 
Regarding claim 6, Moloney further discloses wherein the control panel comprises a keypad and wherein the control panel processor is to detect the user input on the keypad (as explained in paragraph 32). 
paragraph 28, 32, 38, device control panel and desired components are woke with output of signal). 
Regarding claim 8, it recites similar features, as claim 1, except claim 8 is a method claim. Thus, arguments made for claim 1 are applicable for claim 8.
Regarding claim 9, it recites similar features, as claim 2, except claim 9 is a method claim. Thus, arguments made for claim 2 are applicable for claim 9.
Regarding claim 10, Moloney further discloses determining that the identified location is outside of the predefined area of the control panel; and based on the determination that the identified location is outside of the predefined area of the control panel, determining that the detected user intent does not corresponding to a user intent for the working component to be implemented (paragraphs 25-28, 38-39, if specific inputs with location/icon such as copy, scan are not received and user’s intent on using those components is not established then device 202 or particular components are kept in low mode). 
Regarding claim 11, it recites similar features, as claim 4, except claim 11 is a method claim. Thus, arguments made for claim 4 are applicable for claim 11.
Regarding claim 14, which recites a non-transitory computer readable medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable medium is taught by Moloney in paragraphs 30, 45.
.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney, US 2012/0272081 in view of Onishi, US 2018/0176404 as applied above and further in view of Furushige et al., US 2015/0153814.
Regarding claim 12, Moloney further discloses wherein detecting the user intent further comprises determining that the user has interacted with the control panel and determining, whether the user interaction corresponds to an intent by the user for the working component to be implemented (as established in paragraphs 25-26, 38-39).
Moloney and Onishi fail to explicitly disclose determining, from historical data, whether the user interaction corresponds to an intent by the user for the working component to be implemented.
However, Furushige teaches determining, from historical data, whether the user interaction corresponds to an intent by the user for the working component to be implemented (paragraph 74).
Moloney and Furushige are combinable because they both teach communications between terminal and image forming apparatus with power supply control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Moloney with the teachings of determining, from historical data, the intent of the user as taught by Furushige for the benefit of determining and applying settings based on most commonly 
Regarding claim 13, Combination of Moloney with Onishi and Furushige further teaches wherein detecting the user intent (Maloney, paragraph 25-26) further comprises detecting receipt of an instruction from a user mobile device to interact with the apparatus (Furushige, paragraphs 20-21, mobile and image forming apparatus interact) and wherein determining whether the detected user intent corresponds to a user intent for the working component to be implemented further comprises determining, based on the received instruction, that the detected user intent corresponds to a user intent for the working component to be implemented (function to be used as intended by the inputs received from the user as established in paragraphs 25-28, 32, 38-39). 
Moloney and Furushige are combinable because they both teach communications between terminal and image forming apparatus with power supply control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Moloney with the teachings of communication between image forming apparatus and mobile apparatus as taught by Furushige for the benefit of providing various and convenient ways of communications between apparatuses as taught by Furushige at paragraphs 20-21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al., US 2018/0329475 – teaches detecting touch input to provide wake up signal corresponding to intention of a user, paragraphs 20, 24, 91.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/PAWAN DHINGRA/Examiner, Art Unit 2672    

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672